EXHIBIT Effective as of March 13, 2009 ARTICLES OF INCORPORATION OF RIVER VALLEY BANCORP ARTICLE 1 Name The name of the Corporation is River Valley Bancorp. ARTICLE 2 Purposes and Powers Section 2.01Purposes.The purposes for which the Corporation is formed are the transaction of any or all lawful business for which corporations may be incorporated under the Indiana Business Corporation Law, as the same may, from time to time, be amended (the “Act”). Section 2.02Powers.The Corporation shall have the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation, all the powers specifically enumerated in the Act. ARTICLE 3 Term of Existence The period during which the Corporation shall continue is perpetual. ARTICLE 4 Registered Office and Resident Agent The street address of the registered office of the Corporation is: 303 Clifty Drive P.O. Box 626 Madison, Indiana 47250 and the name and business office address of its registered agent in charge of such office are: James E. Fritz 303 Clifty Drive P.O. Box 626 Madison, Indiana 47250 ARTICLE 5 Number of Shares The total number of shares which the Corporation shall have authority to issue is Seven Million (7,000,000) shares, all of which are without par value. 1 ARTICLE 6 Terms of Shares Section 6.01Designation of Classes, Number and Par Value of Shares.The shares of authorized capital shall be divided into Two Million (2,000,000) shares of Preferred Stock, without par value, as hereinafter provided (“Preferred Stock”), and Five Million (5,000,000) shares of Common Stock, without par value (“Common Stock”), as hereinafter provided. Section 6.02Rights, Privileges, Limitations and Restrictions of Preferred Stock.The Board of Directors of the Corporation is vested with authority to determine and state the designations and the relative preferences, limitations, voting rights, if any, and other rights of the Preferred Stock and of each series of Preferred Stock by the adoption and filing in accordance with the Act, before the issuance of any shares of such Preferred Stock or series of Preferred Stock, of an amendment or amendments to these Articles of Incorporation as the same may, from time to time, be amended, determining the terms of such Preferred Stock or series of Preferred Stock (“Preferred Stock Designation”). All shares of Preferred Stock of the same series shall be identical with each other in all respects. The number of authorized shares of Preferred Stock may be increased or decreased (but not below the number of shares thereof then outstanding) by the affirmative vote of the holders of a majority of the voting power of all of the then outstanding shares of the capital stock of the Corporation entitled to vote generally in the election of Directors, after giving effect to the provisions in Article 11 hereof (“Voting Stock”), voting as a single class, without a separate vote of the holders of the Preferred Stock or any series thereof, unless a vote of any such holders is required pursuant to the Preferred Stock Designation. Section 6.03Rights, Privileges, Limitations and Restrictions of Common Stock. Clause 6.031.Single Class.The shares of Common Stock shall constitute a separate and single class and shall not be issued in series. All shares of Common Stock shall be identical with each other in all respects. Clause 6.032.Liquidation.In the event of any voluntary or involuntary liquidation, dissolution, or winding up of the Corporation, the holders of the shares of Common Stock shall be entitled, after payment or provision for payment of the debts and other liabilities of the Corporation and of all shares of stock having priority over the Common Stock, in the event of voluntary or involuntary liquidation, dissolution or winding up, to share ratably in the remaining net assets of the Corporation. Clause 6.033.Voting Rights.Every holder of shares of Common Stock shall have the right, at every Shareholders’ meeting, to one vote for each share of Common Stock standing in his name on the books of the Corporation, except as otherwise provided in the Act. Section 6.04Issuance of Shares.The Board of Directors has authority to authorize and direct the issuance by the Corporation of shares of Preferred Stock and Common Stock at such times, in such amounts, to such persons, for such considerations and upon such terms and conditions as it may, from time to time, determine upon, subject only to the restrictions, limitations, conditions and requirements imposed by the Act, other applicable laws and these Articles of Incorporation, as the same may, from time to time, be amended. 2 Section 6.05Distributions Upon Shares.The Board of Directors has authority to authorize and direct the payment of dividends and the making of other distributions by the Corporation in respect of the issued and outstanding shares of Preferred Stock and Common Stock (i) at such times, in such amount and forms, from such sources and upon such terms and conditions as it may, from time to time, determine upon, subject only to the restrictions, limitations, conditions and requirements imposed by the Act, other applicable laws and these Articles of Incorporation, as the same may, from time to time, be amended, and (ii) in shares of the same class or series or in shares of any other class or series without obtaining the affirmative vote or the written consent of the holders of the shares of the class or series in which the payment or distribution is to be made. Section 6.06Acquisition of Shares.The Board of Directors has authority to authorize and direct the acquisition by the Corporation of the issued and outstanding shares of Preferred Stock and Common Stock at such times, in such amounts, from such persons, for such considerations, from such sources and upon such terms and conditions as it may, from time to time, determine upon, subject only to the restrictions, limitations, conditions and requirements imposed by the Act, other applicable laws and these Articles of Incorporation, as the same may, from time to time, be amended. Section 6.07Recognition Procedure for Beneficial Ownership of Shares or Rights.The Board of Directors may establish in the Code of By-Laws of the Corporation a recognition procedure by which the beneficial owner of any share or right of the Corporation that is registered on the books of the Corporation in the name of a nominee is recognized by the Corporation, to the extent provided in any such recognition procedure, as the owner thereof. Section 6.08Disclosure Procedure for Beneficial Ownership of Shares or Rights.The Board of Directors may establish in the Corporation’s Code of By-Laws a disclosure procedure by which the name of the beneficial owner of any share or right of the Corporation that is registered on the books of the Corporation in the name of a nominee shall, to the extent not prohibited by the Act or other applicable laws, be disclosed to the Corporation. Any disclosure procedure established by the Board of Directors may include reasonable sanctions to ensure compliance therewith, including without limitation (i) prohibiting the voting of, (ii) providing for mandatory or optional reacquisition by the Corporation of, and (iii) the withholding or payment into escrow of any dividend or other distribution in respect of, any share or right of the Corporation as to which the name of the beneficial owner is not disclosed to the Corporation as required by such disclosure procedure. Section 6.09No Pre-emptive Rights.The holders of the Common Stock and the holders of the Preferred Stock or any series of the Preferred Stock shall have no pre-emptive rights to subscribe to or purchase any shares of Common Stock, Preferred Stock or other securities of the Corporation. Section 6.10Record Ownership of Shares or Rights.The Corporation, to the extent permitted by law, shall be entitled to treat the person in whose name any share or right of the Corporation is registered on the books of the Corporation as the owner thereof for all purposes, and shall not be bound to recognize any equitable or any other claim to, or interest in, such share or right on the part of any other person, whether or not the Corporation shall have notice thereof. 3 ARTICLE 7 Directors Section 7.01Number.The number of Directors of the Corporation shall not be less than five (5) nor more than fifteen (15), as may be specified from time to time by resolution adopted by a majority of the total number of the Corporation’s Directors. If and whenever the Board of Directors has not specified the number of Directors, the number shall be six (6). The terms of the initial directors of the Corporation shall expire at the first Annual Meeting of Shareholders of the Corporation. At that meeting, the directors elected by the Shareholders shall be divided into three (3) classes, as nearly equal in number as possible, with the term of office of the first class to expire at the Annual Meeting of Shareholders held following the fiscal year ended December 31, 1997, the term of office of the second class to expire at the Annual Meeting of Shareholders held following the fiscal year ended December 31, 1998, and the term of office of the third class to expire at the Annual Meeting of Shareholders held following the fiscal year ended December 31, 1999. At each Annual Meeting of Shareholders following such initial classification, Directors elected by the Shareholders to succeed those Directors whose term expires shall be elected for a term of office to expire at the third succeeding Annual Meeting of Shareholders after their election. Each Director shall hold office until his successor is chosen and qualified.
